DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 21 Steffens et al. discloses a fluid handling structure configured to confine immersion fluid to a region of a lithographic apparatus (as shown in Figs. 1-13), the fluid handling structure comprising: 
an aperture (area around PL) formed therein for the passage there through of a projection beam (PS) through the immersion fluid (11, as shown in Figs. 1-13); 
a first part (1100); and 
a second part (1200),
wherein the first (1100) and/or second (1200) part define a surface adapted for the extraction of immersion fluid from the region (paragraph [0075]),
wherein the fluid handling structure is adapted to provide a fluid flow into or out of the surface of the fluid handling structure (paragraph [0086]), 
wherein relative movement between of the first part and the second part is effective to change a position of the fluid flow into or out of the surface relative to the aperture (paragraphs [0080]-[0087], as shown in Fig. 13).
However, Steffens et al. does not teach wherein one of the first or second part comprises at least one through-hole for the fluid flow there through and the other of the first or second part comprises at least one opening for the fluid flow there through, the at least one through-hole and at least one opening being in fluid communication when aligned, the relative movement allowing alignment of at least one opening of the at least one opening with at least one through-hole of the at least one through-hole thereby to change the position of the fluid flow into or out of the surface relative to the aperture, and wherein the fluid flow comprises a fluid flow of fluid out of at least one outlet opening in the surface, the at least one outlet opening being an outlet opening of at least one through-hole and a fluid flow of fluid into at least one inlet opening in the surface for the extraction of immersion fluid, the at least one inlet opening being an inlet opening of at least one through-hole, and it does not appear to be obvious why one of ordinary skill in the art would modify Steffens et al. such that the fluid flow comprises a fluid flow of fluid out of at least one outlet opening in the surface, the at least one outlet opening being an outlet opening of at least one through-hole and a fluid flow of fluid into at least one inlet opening in the surface for the extraction of immersion fluid, the at least one inlet opening being an inlet opening of at least one through-hole.
Accordingly, the prior art fails to teach or fairly suggest a fluid handling structure configured to confine immersion fluid to a region of a lithographic apparatus requiring “wherein one of the first or second part comprises at least one through-hole for the fluid flow there through and the other of the first or second part comprises at least one opening for the fluid flow there through, the at least one through-hole and at least one opening being in fluid communication when aligned, the relative movement allowing alignment of at least one opening of the at least one opening with at least one through-hole of the at least one through-hole thereby to change the position of the fluid flow into or out of the surface relative to the aperture, and wherein the fluid flow comprises a fluid flow of fluid out of at least one outlet opening in the surface, the at least one outlet opening being an outlet opening of at least one through-hole and a fluid flow of fluid into at least one inlet opening in the surface for the extraction of immersion fluid, the at least one inlet opening being an inlet opening of at least one through-hole”, in the combination required by the claim.

With respect to claim 28 Steffens et al. discloses a fluid handling structure configured to confine immersion fluid to a region of a lithographic apparatus (as shown in Figs. 1-13), the fluid handling structure comprising: 
an aperture (area around PL) formed therein for the passage there through of a projection beam (PS) through the immersion fluid (11, as shown in Figs. 1-13); 
a first part (1100); and 
a second part (1200),
wherein the first (1100) and/or second (1200) part define a surface adapted for the extraction of immersion fluid from the region (paragraph [0075]),
wherein the fluid handling structure is adapted to provide a fluid flow into or out of the surface of the fluid handling structure (paragraph [0086]), 
wherein relative movement between of the first part and the second part is effective to change a position of the fluid flow into or out of the surface relative to the aperture (paragraphs [0080]-[0087], as shown in Fig. 13).
However, Steffens et al. does not teach wherein one of the first or second part comprises at least one through-hole for the fluid flow there through and the other of the first or second part comprises at least one opening for the fluid flow there through, the at least one through-hole and at least one opening being in fluid communication when aligned, the relative movement allowing alignment of at least one opening of the at least one opening with at least one through-hole of the at least one through-hole thereby to change the position of the fluid flow into or out of the surface relative to the aperture, and wherein the at least opening is defined by an annular chamber provided above the at least one through-hole and the annular chamber has a relatively large volume compared to the total volume of the at least one through-hole, and it does not appear to be obvious why one of ordinary skill in the art would modify Steffens et al. such that the fluid flow comprises a fluid flow of fluid out of at least one outlet opening in the surface, the at least one outlet opening being an outlet opening of at least one through-hole and a fluid flow of fluid into at least one inlet opening in the surface for the extraction of immersion fluid, the at least one inlet opening being an inlet opening of at least one through-hole.
Accordingly, the prior art fails to teach or fairly suggest a fluid handling structure configured to confine immersion fluid to a region of a lithographic apparatus requiring “wherein one of the first or second part comprises at least one through-hole for the fluid flow there through and the other of the first or second part comprises at least one opening for the fluid flow there through, the at least one through-hole and at least one opening being in fluid communication when aligned, the relative movement allowing alignment of at least one opening of the at least one opening with at least one through-hole of the at least one through-hole thereby to change the position of the fluid flow into or out of the surface relative to the aperture, and wherein the at least opening is defined by an annular chamber provided above the at least one through-hole and the annular chamber has a relatively large volume compared to the total volume of the at least one through-hole”, in the combination required by the claim.

With respect to claim 35 Steffens et al. discloses a fluid handling structure configured to confine immersion fluid to a region of a lithographic apparatus (as shown in Figs. 1-13), the fluid handling structure comprising: 
an aperture (area around PL) formed therein for the passage there through of a projection beam (PS) through the immersion fluid (11, as shown in Figs. 1-13); 
a first part (1100); and 
a second part (1200),
wherein the first (1100) and/or second (1200) part define a surface adapted for the extraction of immersion fluid from the region (paragraph [0075]),
wherein the fluid handling structure is adapted to provide a fluid flow into or out of the surface of the fluid handling structure (paragraph [0086]), 
wherein relative movement between of the first part and the second part is effective to change a position of the fluid flow into or out of the surface relative to the aperture (paragraphs [0080]-[0087], as shown in Fig. 13).
However, Steffens et al. does not teach a second part defining a surface configured to supply and/or extract immersion fluid from the region; and a bearing arranged between the first part and the second part, wherein the second part comprises at least one through-hole configured to provide a fluid into or out of the surface of the fluid handling structure and a chamber being in fluid communication with the at least one through-hole, and wherein relative movement between the first and second parts changes a position of the fluid flow into or out of the surface relative to the aperture and it does not appear to be obvious why one of ordinary skill in the art would modify Steffens et al. such that the second part defining a surface configured to supply and/or extract immersion fluid from the region; and a bearing arranged between the first part and the second part, wherein the second part comprises at least one through-hole configured to provide a fluid into or out of the surface of the fluid handling structure and a chamber being in fluid communication with the at least one through-hole, and wherein relative movement between the first and second parts changes a position of the fluid flow into or out of the surface relative to the aperture.
Accordingly, the prior art fails to teach or fairly suggest a fluid handling structure configured to confine immersion fluid to a region of a lithographic apparatus requiring “a second part defining a surface configured to supply and/or extract immersion fluid from the region; and a bearing arranged between the first part and the second part, wherein the second part comprises at least one through-hole configured to provide a fluid into or out of the surface of the fluid handling structure and a chamber being in fluid communication with the at least one through-hole, and wherein relative movement between the first and second parts changes a position of the fluid flow into or out of the surface relative to the aperture”, in the combination required by the claim.

Claims 22-27, 29-34 and 36-40 are allowable by virtue of their dependency on claims 21, 28 and 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882